Name: 79/287/EEC: Commission Decision of 28 February 1979 supplementing the Decision of 3 January 1978 excluding from admission free of Common Customs Tariff duties the scientific apparatus described as 'Syntex P 2*, Diffractometer, incorporating a miniature computer'
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1979-03-20

 Avis juridique important|31979D028779/287/EEC: Commission Decision of 28 February 1979 supplementing the Decision of 3 January 1978 excluding from admission free of Common Customs Tariff duties the scientific apparatus described as 'Syntex P 2*, Diffractometer, incorporating a miniature computer' Official Journal L 069 , 20/03/1979 P. 0021 - 0021 Greek special edition: Chapter 02 Volume 7 P. 0078 ****( 1 ) OJ NO L 184 , 15 . 7 . 1975 , P . 1 . ( 2 ) OJ NO L 316 , 6 . 12 . 1975 , P . 17 . ( 3 ) OJ NO L 43 , 14 . 2 . 1978 , P . 11 . COMMISSION DECISION OF 28 FEBRUARY 1979 SUPPLEMENTING THE DECISION OF 3 JANUARY 1978 EXCLUDING FROM ADMISSION FREE OF COMMON CUSTOMS TARIFF DUTIES THE SCIENTIFIC APPARATUS DESCRIBED AS ' SYNTEX P21 DIFFRACTOMETER , INCORPORATING A MINIATURE COMPUTER ' ( 79/287/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 1798/75 OF 10 JULY 1975 ON THE IMPORTATION FREE OF COMMON CUSTOMS TARIFF DUTIES OF EDUCATIONAL , SCIENTIFIC AND CULTURAL MATERIALS ( 1 ), HAVING REGARD TO COMMISSION REGULATION ( EEC ) NO 3195/75 OF 2 DECEMBER 1975 LAYING DOWN PROVISIONS FOR THE IMPLEMENTATION OF REGULATION ( EEC ) NO 1798/75 ( 2 ), AND IN PARTICULAR ARTICLE 4 THEREOF , WHEREAS , BY THE DECISION OF 3 JANUARY 1978 ( 3 ), THE COMMISSION EXCLUDED THE SCIENTIFIC APPARATUS DESCRIBED AS ' SYNTEX P21 DIFFRACTOMETER , INCORPORATING A MINIATURE COMPUTER ' FROM ADMISSION FREE OF COMMON CUSTOMS TARIFF DUTIES BECAUSE APPARATUS OF EQUIVALENT SCIENTIFIC VALUE AND CAPABLE OF BEING USED FOR THE SAME PURPOSE WAS MANUFACTURED IN THE COMMUNITY ; WHEREAS , BY LETTER DATED 24 AUGUST 1978 , THE BELGIAN GOVERNMENT ASKED THE COMMISSION TO INVOKE THE PROCEDURE LAID DOWN IN ARTICLE 4 ( 3 ) TO ( 7 ) OF REGULATION ( EEC ) NO 3195/75 IN ORDER TO DETERMINE WHETHER APPARATUS OF SCIENTIFIC VALUE EQUIVALENT TO THE APPARATUS DESCRIBED AS ' SYNTEX P21 DIFFRACTOMETER , INCORPORATING A MINIATURE COMPUTER ' WAS CURRENTLY AND IN ACCORDANCE WITH THE ABOVE DECISION OF 3 JANUARY 1978 BEING MANUFACTURED IN THE COMMUNITY , HAVING REGARD TO DIFFERENCES BETWEEN THE ADJUSTMENT CAPACITY OF THE ABOVE APPARATUS AND THAT OF APPARATUS MANUFACTURED IN THE COMMUNITY ; WHEREAS , IN ACCORDANCE WITH THE PROVISIONS OF ARTICLE 4 ( 5 ) OF REGULATION ( EEC ) NO 3195/75 , A GROUP OF EXPERTS COMPOSED OF REPRESENTATIVES OF ALL THE MEMBER STATES MET ON 11 JANUARY 1979 WITHIN THE COMMITTEE ON DUTY-FREE ARRANGEMENTS TO RE-EXAMINE THIS PARTICULAR CASE ; WHEREAS THIS EXAMINATION SHOWED THAT PERFORMANCES COMPARABLE TO THAT OF THE ' SYNTEX P21 DIFFRACTOMETER , INCORPORATING A MINIATURE COMPUTER ' CAN BE GIVEN BY APPARATUS MANUFACTURED IN THE COMMUNITY EVEN TAKING ACCOUNT OF ITS ADJUSTMENT CAPACITY ; WHEREAS THIS APPLIES , IN PARTICULAR , TO THE ' CAD ' AND ' 4 SDP ' APPARATUS MANUFACTURED BY THE FIRM ENRAF-NONIUS NV ., RONTGENWEG 1 , DELFT ( NETHERLANDS ) AND THE ' PW 1100 ' APPARATUS MANUFACTURED BY THE FIRM PHILIPS NEDERLAND BV , BOSCHDIJK 525 , EINDHOVEN ( NETHERLANDS ), HAS ADOPTED THIS DECISION : ARTICLE 1 THE CONDITIONS REFERRED TO IN ARTICLE 3 ( 1 ) ( B ) OF COUNCIL REGULATION ( EEC ) NO 1798/75 OF 10 JULY 1975 FOR ADMISSION FREE OF COMMON CUSTOMS TARIFF DUTIES OF THE SCIENTIFIC APPARATUS DESCRIBED AS ' SYNTEX P21 DIFFRACTOMETER , INCORPORATING A MINIATURE COMPUTER ' , EVEN TAKING ACCOUNT OF ITS ADJUSTMENT CAPACITY , ARE NOT FULFILLED . ARTICLE 2 THIS DECISION IS ADDRESSED TO THE MEMBER STATES . DONE AT BRUSSELS , 28 FEBRUARY 1979 . FOR THE COMMISSION ETIENNE DAVIGNON MEMBER OF THE COMMISSION